

 S3029 ENR: Prematurity Research Expansion and Education for Mothers who deliver Infants Early Reauthorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3029IN THE SENATE OF THE UNITED STATESAN ACTTo revise and extend the Prematurity Research Expansion and Education for Mothers who deliver
			 Infants Early
 Act (PREEMIE Act).1.Short titleThis Act may be cited as the Prematurity Research Expansion and Education for Mothers who deliver Infants Early Reauthorization Act of 2018 or the PREEMIE Reauthorization Act of 2018.2.Research relating to preterm labor and delivery and the care, treatment, and outcomes of preterm
 and low birthweight infantsSection 2 of the Prematurity Research Expansion and Education for Mothers who deliver Infants Early Act (42 U.S.C. 247b–4f) is amended—(1)in subsection (b)—(A)in paragraph (1)(A), by striking clinical, biological, social, environmental, genetic, and behavioral factors relating and inserting factors relating to prematurity, such as clinical, biological, social, environmental, genetic, and behavioral factors, and other determinants that contribute to health disparities and are related; and(B)in paragraph (2), by striking  concerning the progress and any results of studies conducted under paragraph (1) and inserting regarding activities and studies conducted under paragraph (1), including any applicable analyses of preterm birth. Such report shall be posted on the Internet website of the Department of Health and Human Services.;(2)by striking subsection (c) and inserting the following:(c)Pregnancy risk assessment monitoring surveyThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall—(1)continue systems for the collection of maternal-infant clinical and biomedical information, including electronic health records, electronic databases, and biobanks, to link with the Pregnancy Risk Assessment Monitoring System (PRAMS) and other epidemiological studies of prematurity in order to track, to the extent practicable, all pregnancy outcomes and prevent preterm birth; and(2)provide technical assistance, as appropriate, to support States in improving the collection of information pursuant to this subsection.; and(3)in subsection (e), by striking except for subsection (c), $1,880,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2019 through 2023.3.Public and health care provider education and support servicesSection 399Q of the Public Health Service Act (42 U.S.C. 280g–5) is amended—(1)in subsection (a)—(A)by striking conduct demonstration projects and inserting conduct activities, which may include demonstration projects; and(B)by striking for babies born preterm and inserting mothers of infants born preterm, and infants born preterm, as appropriate; and(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking under the demonstration project;(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking programs to test and evaluate various strategies to provide and inserting programs, including those to test and evaluate strategies, which, in collaboration with States, localities, tribes, and community organizations, support the provision of;(ii)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively;(iii)by inserting after subparagraph (A), the following:(B)evidence-based strategies to prevent preterm birth and associated outcomes;;(iv)in subparagraph (C), as so redesignated, by inserting , and the risks of non-medically indicated deliveries before full term before the semicolon;(v)in subparagraph (D), as so redesignated—(I)in clause (ii), by inserting intake before the semicolon;(II)in clause (iii), by striking and at the end;(III)by redesignating clause (iv) as clause (vii); and(IV)by inserting after clause (iii), the following:(iv)screening for and treatment of substance use disorders;(v)screening for and treatment of maternal depression;(vi)maternal immunization; and;(vi)in subparagraph (E), as so redesignated, by adding and after the semicolon;(vii)in subparagraph (F), as so redesignated, by striking ; and and inserting a period; and(viii)by striking subparagraph (G), as so redesignated; and(C)in paragraph (2), by inserting , as well as prevention of a future preterm birth before the semicolon.4.Advisory Committee on Maternal and Infant HealthSection 104(b) of the PREEMIE Reauthorization Act (42 U.S.C. 247b–4f note) is amended—(1)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking and recommendations to the Secretary concerning the following activities and inserting , recommendations, or information to the Secretary as may be necessary to improve activities and programs to reduce severe maternal morbidity, maternal mortality, infant mortality, and preterm birth, which may include recommendations, advice, or information related to the following;(B)in subparagraph (A), by striking and improving the health status of pregnant women and infants and inserting , preterm birth, and improving the health status of pregnant women and infants, and information on cost-effectiveness and outcomes of such programs;(C)in subparagraph (C), by striking Implementation of the and inserting The; and(D)by striking subparagraph (D) and inserting the following:(D)Implementation of Healthy People objectives related to maternal and infant health.(E)Strategies to reduce racial, ethnic, geographic, and other health disparities in birth outcomes, including by increasing awareness of Federal programs related to appropriate access to, or information regarding, prenatal care to address risk factors for preterm labor and delivery.(F)Strategies, including the implementation of such strategies, to address gaps in Federal research, programs, and education efforts related to the prevention of severe maternal morbidity, maternal mortality, infant mortality, and other adverse birth outcomes.;(2)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); and(3)by adding at the end the following:(4)Biennial reportNot later than 1 year after the date of enactment of the PREEMIE Reauthorization Act of 2018, and every 2 years thereafter, the Advisory Committee shall—(A)publish a report summarizing activities and recommendations of the Advisory Committee since the publication of the previous report;(B)submit such report to the Secretary and the appropriate Committees of Congress; and(C)post such report on the Internet website of the Department of Health and Human Services..5.Interagency working group(a)In generalThe Secretary of Health and Human Services, in collaboration with other departments, as appropriate, may establish an interagency working group in order to improve coordination of programs and activities to prevent preterm birth, infant mortality, and related adverse birth outcomes.(b)DutiesThe working group established under subsection (a) shall—(1)identify gaps, unnecessary duplication, and opportunities for improved coordination in Federal programs and activities related to preterm birth and infant mortality;(2)assess the extent to which the goals and metrics of relevant programs and activities within the Department of Health and Human Services, and, as applicable, those in other departments, are aligned; and(3)assess the extent to which such programs are coordinated across agencies within such Department; and(4)make specific recommendations, as applicable, to reduce or minimize gaps and unnecessary duplication, and improve coordination of goals, programs, and activities across agencies within such Department.(c)ReportNot later than 1 year after the date on which the working group is established under subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the findings of the working group under subsection (b) and the specific recommendations to improve Federal programs at the Department of Health and Human Services under subsection (b)(4).Speaker of the House of RepresentativesVice President of the United States and President of the Senate